Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 1 of 30 PageID #: 3406




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

                                            )
  JOHN DOE,                                 )
      Plaintiff,                            )
                                            )
       v.                                   )        C.A. No. 17-191-JJM-LDA
                                            )
  BROWN UNIVERSITY,                         )
     Defendant.                             )
                                            )

                             MEMORANDUM AND ORDER

  JOHN J. MCCONNELL, JR., United States District Court Chief Judge.

        John Doe1 (“John”) was a student at Brown University (“Brown”) who was

  accused of sexual assault by a female classmate.        In his twelve-count Second

  Amended Complaint, John outlines a chain of events following this accusation that

  he posits as the workings of a conspiracy to have him removed from campus, based

  on racial and gender animus. ECF No. 21. After extensive discovery, briefing, and

  argument, Brown now moves for summary judgment on all remaining counts. ECF

  No. 59. After reviewing the undisputed facts, all the evidence, and the law this Court

  GRANTS Brown’s Motion for Summary Judgment. Id.

  I.    FACTS AND PROCEDURAL BACKGROUND

        The intricate facts begin in September 2013 when John arrived at Brown

  University as a first-year student. ECF No. 70, ¶ 1. John is an African American

  male and was a member of Brown’s Division I lacrosse team. Id. ¶¶ 1-3.




        1   The Court granted John leave to proceed under a pseudonym. ECF No. 16.
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 2 of 30 PageID #: 3407




  Jane’s Allegations

        The evening of September 20, 2013 precipitated the events that would

  eventually lead to this litigation, John went out to an off-campus bar in Providence

  where he met Jane Doe (“Jane”)2, a sophomore at Brown. Id. ¶¶ 5, 22. Jane is a

  Caucasian woman. Id. At the bar, John and Jane consumed alcohol, although they

  were both under the legal drinking age. Id. After meeting inside the bar, John and

  Jane stepped outside where they continued talking and flirting before they stepped

  into a nearby alley and began kissing. Id. ¶ 22. John and Jane diverge in their

  versions of the subsequent events.

        Jane alleges that John engaged in “nonconsensual sexual contact” with her and

  was physically aggressive with her, including choking her and pushing or slapping

  her face. ECF No. 61-4 at 2. John alleges that in the back alley, he and Jane engaged

  in consensual “kinky” behavior. Id. He alleges Jane choked him and bit his lip so

  hard it bled, and Jane pushed him against a wall and held him there. Id. He says

  that Jane declared “I make the rules” and restrained John at one point when he tried

  to leave. Id.; ECF Nos. 64-5, 64-6. Eventually, John left the alley and returned to

  the bar, as did Jane. ECF Nos. 64-3, 64-5.

        Over two months later, Jane filed a complaint against John with Brown’s

  Office of Student Life, in which she alleged nonconsensual and forcefully aggressive

  sexual misconduct. ECF No. 69 ¶ 37. Before filing the complaint, Jane sought and

  used several on campus resources for counsel and assistance in drafting her



        2   The Court uses pseudonyms for all students named in the lawsuit.
                                            2
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 3 of 30 PageID #: 3408




  complaint, including, for example, meeting and discussing the incident with Brown’s

  Coordinator for Sexual Assault Prevention and Advocacy. ECF No. 74 ¶ 6. John

  received written notice of Jane’s complaint (ECF No. 61-4), and Brown

  simultaneously imposed a mutual no-contact order (“MNCO”) on both students,

  pending an investigation. ECF No. 61-5; ECF No. 69 ¶¶ 38-39. John’s alleged Code

  of Conduct violations included (1) actions that can be reasonably expected to result

  in physical harm; (2) sexual misconduct involving nonconsensual physical contact; (3)

  sexual misconduct involving penetration, violent force, or injury; (4) illegal use of

  alcohol. ECF No. 64-3. John was entitled to an advisor in disciplinary proceedings

  and selected Carolyn Norris, who was then a Senior Associate Athletic Director. ECF

  No. 69 ¶ 40. John submitted a written response to the allegations, in which he said

  Jane was the aggressor. ECF No. 60 ¶ 43; ECF No. 64-7.

        John was formally charged, and a Student Conduct Board (“SCB”) hearing was

  scheduled. ECF No. 60 ¶ 45. John alleges he expressed his wishes to file a complaint

  against Jane to Ms. Norris and to Yolanda Castillo-Appollonio, who was then Senior

  Associate Dean for Student Life. Id. ¶ 22; ECF No. 70 ¶¶ 35-39. The record does not

  clarify when exactly these interactions took place, but we know they occurred

  between John’s receipt of the allegation notice and the date of the SCB hearing. See

  id. No charges were brought against Jane.

        The record is light on facts around the SCB hearing. John’s initial pleadings

  suggested several procedural irregularities in the hearing, including his inability to

  present certain evidence or ask certain questions, and Jane’s ability to make



                                            3
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 4 of 30 PageID #: 3409




  conclusory and stereotypical arguments. ECF No. 21 ¶¶ 52-60. John alleged these

  irregularities were inconsistent with an accused student’s rights under the Code of

  Conduct. Id. However, neither party expounds upon these alleged irregularities in

  their statements of facts and the germane piece of evidence in the record, the SCB

  hearing agenda, shows that both parties were afforded witnesses and the ability to

  cross-examine and make opening and closing statements. ECF No. 64-11.3

        The SCB found John “responsible” for sexual misconduct involving

  nonconsensual physical contact and illegal use of alcohol. ECF No. 74 ¶ 90. The

  MNCO remained in effect after the hearing. Id. ¶ 96. Also, Brown placed John on

  deferred suspension for one year. Id. ¶ 94. No sanctions were brought against Jane.

  ECF No. 70 ¶ 26. Dissatisfied with the decision, however, Jane appealed claiming

  that John’s punishment was not commensurate with the conduct for which John was

  found responsible.   ECF No. 74 ¶ 103.       Dean Castillo-Appollonio and Margaret

  Klawunn (who was then Vice-President of Campus Life and Student Services, and

  Dean Castillo-Appollonio’s superior) reviewed Jane’s appeal.    Id.; ECF No. 71-5.

  Finding the sanction in line with disciplinary precedent, Vice-President Klawunn and

  Dean Castillo-Appollonio denied Jane’s appeal and the sanction against John was

  unchanged. ECF No. 74 ¶ 104. John did not appeal the decision despite having the

  right to do so and testified that he had “no problem” with the outcome of this

  investigation and “saw no need to pursue things further.” ECF No. 64-5.




        3  None of the alleged procedural claims about the hearing involving Jane’s
  allegations are cognizable because they fall outside the statute of limitations.
                                           4
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 5 of 30 PageID #: 3410




        Over the course of the 2013-14 academic year, John and Jane both claimed the

  other breached the MNCO several times. ECF No. 60 ¶¶ 64-66; ECF No. 71-47.

  These breaches generally consisted of John and Jane by chance being at the same

  events or places and resulted with either or both students leaving the area with no

  interaction. Id. The record does not show that any further action was taken on these

  MNCO violations. Also, John alleged that Jane discussed the investigation with

  other students and made disparaging comments about him, which he intimates

  violates a Code of Conduct provision affording confidentiality to accused students. 4

  ECF No. 70 ¶ 110; ECF No. 74-15.

  Sally’s Allegations

        John received two notices from Brown administrators in May 2014,5 the first

  notifying him of sexual misconduct allegations by another Brown student, Sally Roe

  (“Sally”), and the second notifying him that “effective immediately, [he] was

  separated and barred from the Brown University campus on an interim basis.” ECF

  No. 70 ¶ 139.

        Sally’s allegations against John recount an interaction taken place on an

  unknown day seven months earlier in October 2013. After meeting at a party, John

  and Sally began kissing, until John “floated the idea of taking a shower together.” Id.

  ¶ 113; ECF No. 71-26. Sally was not interested in the shower and stated John tried

  to lead her to the shower and “gently push[ed]” her, apparently in a bid to convince



        4  John never filed a complaint with Brown concerning Jane’s actions.
        5  The Court pauses here to point out that the facts alleged prior to May 4, 2014,
  fall outside the statute of limitations. But see, footnote 7.
                                             5
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 6 of 30 PageID #: 3411




  Sally otherwise.     ECF No. 70 ¶ 114; ECF No. 71-26.       Sally, still uninterested,

  eventually left without resistance from John. ECF No. 70 ¶ 115.

        Several months after John and Sally’s interaction, Jane and Sally fortuitously

  met and became acquaintances. Id. ¶ 110; ECF No. 71-26. Sally had joined the

  sorority of which Jane was a member, and at some point, the two women and their

  other sorority sisters were discussing “certain men on campus and negative

  interactions [they] have had.” Id. Upon hearing about Sally’s interaction with John,

  Jane asked Sally’s permission to report that information to Brown’s administration.

  ECF No. 70 ¶ 116. Sally agreed, and Jane notified Dean Ashley Ferranti, who then

  met with Sally to discuss her interaction with John. Id. Sally eventually filed a

  complaint, in which she stated she “finally felt comfortable enough to report” and that

  she believed John to be “dangerous.” ECF No. 64-18. Sally also requested a no-

  contact order. Id.

        Dean Castillo-Appollonio received Sally’s complaint, which did not name John,

  and contacted Sally several times to gather more information. Id.; ECF No. 71-34.

  Dean Castillo-Appollonio testified in her deposition that she spoke with Dean

  Ferranti after she received Sally’s complaint, who clarified that the complaint was in

  fact about John.     ECF No. 71-34.    Despite repeated requests, Sally expressed

  reluctance to discuss her complaint further, at one point noting she felt “forced to

  report.” Id. Dean Castillo-Appollonio issued an MNCO against John and Sally. Dean

  Castillo-Appollonio gave John an interim separation notice and notice of Sally’s

  allegations. ECF No. 74 ¶ 135.



                                            6
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 7 of 30 PageID #: 3412




        John alleged in his Second Amended Complaint that at some point after Brown

  issued these notices, Dean Suarez, in conversation with lacrosse coach Lars Tiffany

  (“Coach Tiffany”), made comments to the effect of, “We’ve got your boy now. He is out

  of here,” and “You think you know your boy, but you don’t.” ECF No. 21 ¶¶ 80-81.

  John also alleged that Coach Tiffany recounted these comments to John’s mother. Id.

  During her deposition, John’s mother did not recall such a comment from Coach

  Tiffany; although, she referred to a comment from Coach Tiffany implying Dean

  Suarez “had it out” for John. ECF No. 64-16. Dean Suarez testified at her deposition

  that the use of the word “boy” as a racial epithet or in reference to a grown man is

  personally offensive to her. ECF No. 64-15.

        After Sally’s allegations and the interim separation notices were sent to John,

  a meeting was scheduled with John, Dean Castillo-Appollonio, and Dean Suarez.

  ECF No. 74 ¶¶ 141, 143. Upon discussing the new allegations against him, John

  became distraught and began to pace about the room and cry. ECF No. 70 ¶ 151.

  Because John’s distress was so clear, Dean Suarez walked John to Brown’s

  Counseling and Psychological Services (“CAPS”) for a psychiatric evaluation. Id.

  ¶ 152. While crossing the campus green, John, apparently in a panic, pointed out

  “two or three” women with whom he had “hooked up,” and expressed concern to Dean

  Suarez that these women could also accuse him of sexual assault. Id. ¶¶ 152-53.

  CAPS personnel evaluated John, and—while he expressed suicidal ideation—CAPS

  diagnosed him with “an adjustment reaction mixed with anxiety and depression” and

  released him back to campus. ECF No. 71-38. Brown allowed John to remain on



                                           7
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 8 of 30 PageID #: 3413




  campus until 5 p.m., the day of his last final, despite the interim separation. ECF

  No. 60 ¶ 84. John failed two of his exams because of the stress of the separation and

  was placed on academic warning. ECF No. 21 ¶ 88. John returned home to California

  for the summer. ECF No. 60 ¶ 85.

        The summer of 2014 was marked by a flurry of emails: John and his mother

  requesting updates on the Sally investigation from Dean Castillo-Appollonio, Dean

  Castillo-Appollonio continuing to follow up with Sally for more information on her

  complaint, and Brown administrators updating each other on the situation. ECF

  Nos. 64-20, 64-25, 71-43, 71-44. After Sally’s continued failure to respond to Dean

  Castillo-Appollonio’s emails, Vice-President Klawunn determined the investigation

  into John should be closed. ECF No. 71-44. Brown notified John of the closure, that

  it would take no further action against him, and Brown would allow him to return to

  campus in the Fall. ECF No. 60 ¶ 88.

  Sophomore Year–2014-15 and the Events Leading to John’s Medical Leave

        When John returned to Brown to begin his sophomore year, he continued to

  seek psychiatric help at CAPS, noting how the Jane investigation and various other

  personal stressors were a strain on his psyche. ECF No. 70 ¶¶ 188-92; ECF No. 71-

  38. One day in October 2014, after he smoked a great deal of marijuana, John

  attempted suicide by jumping in front of a moving vehicle. ECF No. 60 ¶¶ 90-95. He

  was transported to Rhode Island Hospital.      Four days later, after a psychiatric

  evaluation and treatment for bruises and lacerations, the hospital discharged John.

  ECF No. 70 ¶¶ 200-202.



                                           8
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 9 of 30 PageID #: 3414




        The same day the hospital discharged him, John was summoned to a meeting

  with Dean Suarez and Vice-President Klawunn. ECF No. 60 ¶ 99. John and his

  mother attended the meeting where Dean Suarez and Vice-President Klawunn

  indicated their belief that given the seriousness of the suicide attempt, and the fact

  that John was struggling academically, it was in his best interest to take a medical

  leave of absence. ECF No. 70 ¶ 213; ECF No. 71-49. John and his mother believed

  that Dean Suarez and Vice-President Klawunn also implied that if John stayed on

  campus, he could face additional disciplinary charges for damage to the vehicle he

  jumped in front of, or even a revival of the investigation into Sally’s allegations. ECF

  Nos. 71-2, 71-48. Neither Dean Suarez nor Vice-President Klawunn remember the

  exact details of the meeting, but they remember discussing their view that John

  would investigation into by taking medical leave. ECF Nos. 71-3, 71-10.

        Despite this tense meeting, John chose to take a year of medical leave and

  returned home to California, where he sought counseling services. ECF No. 60 ¶ 102.

  John testified in his deposition, given his poor academic performance that semester

  and based on conversations with academic support deans, he knew staying at Brown

  that Fall was “probably not going to be doable,” and he ultimately decided to take

  leave. Id. ¶¶ 97-98.

        John’s application for readmission for the 2015-16 academic year was at first

  denied, as Brown believed he would benefit from “a longer period of sustained

  stability.” Id. ¶ 103; ECF No. 70 ¶ 99. John appealed this decision, and Brown

  changed course and admitted him. Id.; ECF No. 64-31.



                                             9
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 10 of 30 PageID #: 3415




  John Returns to Brown–2015-16

        The 2015-16 year was relatively uneventful.           John and Sally had a

  conversation in which Sally shared that Jane had a significant role in Sally’s

  complaint. ECF No. 71-64. Sally also told John about her and Jane’s conversation

  at the sorority house in 2014, and she never felt anything “bad” had happened

  between them. Id. Sally apologized to John for his experience. Id.

        During the 2015-16 academic year, Jane was on leave from Brown. ECF No. 60

  ¶ 113. She did return to campus briefly in 2016 for Brown’s Spring Weekend. ECF

  No. 70 ¶ 230. Before her arrival, Jane contacted Dean Castillo-Appollonio to ask

  whether the no-contact order against John was still in effect. Id.; ECF No. 60 ¶ 113.

  Dean Castillo-Appollonio noted that while the no-contact order was, at that point,

  still mutually binding on both students, she would update it to a unilateral no-contact

  order against John and in favor of Jane. ECF No. 60 ¶ 113. Dean Castillo-Appollonio

  stated she did this to reflect a change in Brown’s Title IX policies and since John had

  been found “responsible” in a prior disciplinary hearing, the new policy warranted

  imposing a unilateral no-contact order. Id. John received a message from Dean

  Castillo-Appollonio informing him that the no-contact order was still in place against

  him and that he should inform her immediately if Jane engaged in any behavior that

  was “harassing or retaliatory in nature.” Id. ¶¶ 113-17; ECF No. 64-34. Neither John

  nor Jane had contact during Spring Weekend. ECF No. 60 ¶ 119.




                                            10
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 11 of 30 PageID #: 3416




  John Graduates from Brown

        John graduated from Brown in 2018 with a degree in theater and performance

  studies. Id. ¶¶ 144, 154. Brown afforded John several accommodations to help him

  graduate on time, such as extensions on classwork after he suffered a concussion

  during a lacrosse game and approval to take classes at RISD, which Brown would

  count toward his concentration. Id. ¶¶ 129-30, 137-43. John’s Brown transcript has

  no remarks about either investigation or the deferred suspension but does state he

  was on medical leave during the 2014-2015 academic year. ECF No. 64-2; ECF No. 60

  ¶ 2. No other disciplinary actions were brought against John, and he alleges no other

  race or gender-based discrimination during his last two academic years at Brown.

  John Sues Brown

        John filed a lawsuit against Brown University.6 ECF No. 1-1. John’s Second

  Amended Complaint asserted twelve Counts: Counts I through IV: Title IX of the

  Education Amendments of 1972, 20 U.S.C. § 1681 et seq. (hostile education

  environment/sexual harassment, erroneous outcome, and selective enforcement),

  ECF No. 21 at 31–42; Count V: Title VI of the Civil Rights Act of 1964, 42 U.S.C.

  § 2000d et seq. (racial discrimination), Id. at 42–45; Counts VI through VIII: Rhode

  Island Civil Rights Act (“RICRA”), R.I. Gen. Laws § 42-112-1 (gender discrimination,



        6 John filed his complaint in state court and the Defendants removed it to this
  Court. ECF No. 1. In addition, John voluntarily dismissed the three individually
  named Brown administrators: Maria Suarez, Margaret Klawunn, and Yolanda
  Castillo-Appollonio. ECF No. 3. He filed an Amended Complaint (ECF No. 11) which
  Brown moved to dismiss. ECF No. 12. The Court denied the motion to dismiss
  without prejudice and granted John leave to file a Second Amended Complaint, which
  he did. ECF No. 21.
                                           11
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 12 of 30 PageID #: 3417




  racial discrimination, and disability discrimination), Id. at 45–54; Counts IX–XI:

  Rhode Island state common law (intentional infliction of emotional distress, breach

  of contract, breach of the covenant of good faith and fair dealing), Id. at 55–63; Count

  XII: 42 U.S.C. § 1981 (unequal rights under the law by racial discrimination). Id.

  at 63–65.

        Brown moved again to dismiss the complaint, claiming all counts were either

  untimely or did not state a claim. ECF No. 22. The Court dismissed Count III

  (erroneous outcome of the Jane investigation) and Count IV (selective enforcement in

  the Jane investigation) because those claims were not brought within the statute of

  limitations; Count VIII (disability discrimination) because John did not state a claim;

  and Count X (breach of contract) and Count XI (covenant of good faith and fair

  dealing) as to all claims except for breach of procedural rights regarding the May 2014

  separation order. ECF No. 29.

        Discovery went ahead on the remaining claims.            Brown now moves for

  summary judgment on all remaining claims, arguing that there are no disputed

  issues of material fact in support of John’s contentions that Brown discriminated

  against him, breached its contract, and/or engaged in tortious behavior toward him.

  II.   STANDARD OF REVIEW

        When making a summary judgment determination, the Court must review the

  entire record and consider the facts and inferences in the light most favorable to the

  nonmoving party. Cont’l Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d 370, 373 (1st

  Cir. 1991). Federal Rule of Procedure 56(a) dictates that summary judgment should



                                            12
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 13 of 30 PageID #: 3418




  be granted if “the movant shows that there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.” A genuine dispute

  of material fact is an issue that “may reasonably be resolved in favor of either party.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A dispute is “genuine”

  when “the evidence about the fact is such that a reasonable jury could resolve the

  point in favor of the nonmoving party.” Rivera-Muriente v. Agosto-Alicea, 959 F.2d

  349, 352 (1st Cir. 1992) (citing United States v. One Parcel of Real Prop., 960 F.2d

  200, 204 (1st Cir. 1992)). If there is a genuine dispute of a material fact, that dispute

  would “need[ ] to be resolved by a trier of fact.” Doe v. Tr. of Bos. Coll., 892 F.3d 67,

  79 (1st Cir. 2018) (citing Kelley v. LaForce, 288 F.3d 1, 9 (1st Cir. 2002)).

  III.   ANALYSIS

         A. Title IX Claims–Counts I, II, and IV

         Courts generally recognize two lines of Title IX claims against universities, (1)

  where schools exhibit “deliberate indifference” to “severe, pervasive, and objectively

  offensive” sexual harassment, Porto v. Town of Tewksbury, 488 F.3d 67, 72 (1st Cir.

  2007), and (2) where university disciplinary proceedings result in either an

  “erroneous outcome” or “selective enforcement” of codes of conduct or disciplinary

  procedures. Trs. of Bos. Coll., 892 F.3d at 90 (citing Yusuf v. Vassar Coll., 35 F.3d

  709, 716 (2d Cir. 1994)).

         John brings three claims against Brown under Title IX. Counts I and II, which

  the parties and this Court have addressed collectively, sound in the first line of Title




                                             13
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 14 of 30 PageID #: 3419




  IX claims. Count IV is rooted in the second line of Title IX claims. The Court will

  address them in turn.

            1. Counts I and II–Gender Discrimination and Hostile Work Environment

        In Counts I and II, John alleges that Brown was deliberately indifferent to

  Jane’s gender-based harassment of John, and thus Brown violated Title IX by

  creating a hostile education environment. ECF No. 21 ¶¶ 213-16. To prevail on this

  claim, John must prove

        (1) that he or she was subject to “severe, pervasive, and objectively
        offensive” sexual harassment by a school peer, . . . (2) that the
        harassment caused the plaintiff to be deprived of educational
        opportunities or benefits . . . (3) [that the funding recipient] knew of the
        harassment, (4) in its programs or activities and (5) it was deliberately
        indifferent to the harassment such that its response (or lack thereof) is
        clearly unreasonable in light of the known circumstances.

  Porto, 488 F.3d at 72–73 (quoting Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629,

  650 (1999)); see Trs. of Bos. Coll., 892 F.3d at 93 (“To succeed on a Title IX deliberate

  indifference claim, a plaintiff must show that an official with authority to implement

  corrective measures was aware of and deliberately indifferent to an act of

  discrimination on the basis of sex.”); Morgan v. Town of Lexington, Mass., 823 F.3d

  737, 745 (1st Cir. 2016) (explaining that severe sexual harassment creating a hostile

  environment can constitute actionable sex discrimination).

        Both parties agree that the elements fleshed out in Davis control here; Brown

  argues that John fails to meet several of those elements.7 Brown contends that


        7  At the motion to dismiss stage, Brown sought to have these two counts
  dismissed as untimely. ECF No. 22 at 16-20. Brown argued that any actionable
  events underlying these claims occurred before May 4, 2014, the day the statute of
  limitations period expired. Id. The Court found the continuing violation doctrine
                                             14
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 15 of 30 PageID #: 3420




  neither it nor Jane subjected John to conduct sufficient to rise to the level of “severe,

  pervasive, and objectively offensive sexual harassment,” John was not deprived of

  any benefits available to him at Brown, and its actions were not “clearly

  unreasonable” and did not subject John vulnerable to actionable gender-based

  harassment.

                      a.     Severe, Pervasive, and Objectively Offensive Sexual
                             Harassment

        For summary judgment, the Court considers a version of events most favorable

  to John. The Court therefore assumes potentially actionable harassment; despite

  this, John’s claim still fails as a matter of law. As far as physical sexual harassment,

  John argues that Jane’s violent acts in the alley in September 2013 was sexual

  harassment.     Courts have held that a single instance of student-on-student

  harassment, while unacceptable, is not “severe” and “pervasive.”8 See Haidak v.

  Univ. of Mass.-Amherst, 933 F.3d 56 (1st Cir. 2019); see also Doe v. Miami Univ., 882

  F.3d 579, 591 (6th Cir. 2018) (holding similarly to Haidak).




  applied to these claims to anchor any pre-limitations period conduct to a claim arising
  out of events in the post-limitations period. See Gebser v. Lago Vista Indep. Sch.
  Dist., 524 U.S. 274, 286 (1998). For this reason, we apply the Davis framework with
  an eye toward Brown’s conduct both within and before the limitations period where
  it is appropriate to do so.
          8 Even if a single incident of student-on-student harassment were actionable

  under Title IX’s deliberate indifference framework, if that event falls outside the
  limitations period, John would also need to show an anchoring event within the
  limitations period to prevail. See Morgan, 536 U.S. at 115. John, however, has failed
  to point to a qualifying instance of harassment within the limitations period that
  suffices as an anchoring event. See id.; see also Nungesser v. Columbia Univ., 169 F.
  Supp. 3d 353, 364-65 (S.D.N.Y. 2016).
                                             15
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 16 of 30 PageID #: 3421




        John also alleges Jane spread misandrist rumors about him, breached

  confidentiality about the investigation, and purposefully violated the MNCO—all

  actions John describes as further sex-based harassment. ECF No. 21 ¶ 231. Even if

  the evidence could prove that Jane did these things, they would not prove as a matter

  of law that Jane sexually harassed John based on his gender. There is no evidence

  that Jane’s dealings with John were gender-based but rather were personal attacks

  because she was upset about their encounter. See Nungesser v. Columbia Univ., 169

  F. Supp. 3d 353, 366-67 (S.D.N.Y. 2016) (holding that terms such as “rapist” with a

  “gendered secondary meaning” does not provide a new avenue to a Title IX claim, and

  do not qualify as harassment within the Davis framework). Thus, even if John could

  prove the alleged spreading of rumors, breaches of confidentiality, and MNCO

  violations, they do not fall into the ambit of actionable harassment under Title IX.

  See id. John’s Title IX claim in Counts I, II, and IV fails because he did not show that

  Jane’s conduct before and after May 4th met the standard of “severe, pervasive, and

  objectively offensive sexual harassment.” Davis, 526 U.S. at 650.

                      b.     Deprivation of Educational Opportunities or Benefits

        Although failing to prove the severe and pervasive element sinks John’s case,

  his claims do not satisfy the second Title IX element either because the evidence does

  not show that he was deprived of any benefits or educational opportunities resulting

  from a hostile educational environment. See Porto, 488 F.3d at 72–73. A physical

  separation from campus is “[t]he most obvious example” of a deprivation of benefits.

  Davis, 526 U.S. at 650. While Brown placed John on interim separation from campus

  in the spring of his first year, he was in fact permitted to remain on campus to finish
                                            16
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 17 of 30 PageID #: 3422




  his exams that semester. ECF No. 74 ¶ 139. And John made this decision to take a

  medical leave of absence during the 2014-2015 school year in consultation with his

  mother and his healthcare providers so that decision does not amount to a

  discriminatory deprivation of benefits, or some gender-motivated conspiracy that

  Brown conceived. Id. ¶ 203. John reapplied to Brown for matriculation after his

  medical leave; while at first, Brown denied his application for readmission, John

  appealed, and Brown allowed him to return to campus for the 2015-2016 school year.

  Id. ¶ 224. He only missed the year he opted to take to recover his health and reset

  his academic path.

        Beyond a physical separation, John argues that he was denied institutional

  support to file a sexual assault claim against Jane. ECF No. 70 ¶¶ 26-27, 34-36, 79.

  Despite his contentions, nothing in the record shows that Brown impeded his access

  to its disciplinary proceedings.   Both Dean Castillo-Appollonio and Ms. Norris

  testified that John did not wish to file a formal complaint against Jane. ECF No. 71

  ¶¶ 27, 35-38, 79. Moreover, John testified that he was satisfied with the outcome of

  the Jane investigation and did not file his own complaint or seek an investigation

  against Jane. Id. ¶ 102. He argues that the unilateral no-contact order Brown

  imposed deprived him of rights available to him under the Code of Conduct, but there

  is no evidence that this order, entered to reflect a change in Brown’s overall policy,

  had any effect on his Brown career. ECF No. 70 ¶¶ 232-238. It did not lead to

  proceedings for any violation of the order, changes to his academic record, or other

  disciplinary actions. ECF No. 60 ¶¶ 121-154. Brown afforded John a wide array of



                                           17
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 18 of 30 PageID #: 3423




  personal and academic support services and accommodations during his time at

  Brown. ECF No. 60 ¶¶ 131-44. John remained an accomplished member of the

  lacrosse team and successfully graduated in 2018.        ECF No. 74 ¶ 3. All things

  considered; the evidence does not support the second Davis element.

                      c.     Remaining Davis Elements

        Combining its analysis of the remaining Davis elements–knowledge of

  harassment in programs and activities and deliberate indifference to it–the Court

  finds that the evidence is also lacking. In short, viewing the evidence in John’s favor,

  Brown’s decision not to start an investigation against Jane without a complaint from

  John was not unreasonable as a matter of law. See Haidak, 299 F. Supp. 3d at 270.

  John did not himself make a formal complaint against Jane.            Moreover, Dean

  Castillo-Appollonio and Carolyn Norris understood that John did not wish to do so,

  and John testified that he was satisfied with the investigation’s outcome. See id.

  (holding as such for a similar situation with female complainant and male counter-

  complainant). Therefore, the evidence does not support a finding that Brown was

  deliberately indifferent for choosing not to pursue an investigation of Jane. And as

  for Jane’s actions after the evening in the alley, even if the evidence could prove that

  Jane violated the MNCO and used harsh terms to describe John, John never

  complained about these incidents to Brown (ECF No. 61-6 at 47); so, without

  knowledge, Brown cannot have been deliberately indifferent to John’s treatment.

        The Court therefore GRANTS Brown’s Motion for Summary Judgment on

  Counts I and II.



                                            18
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 19 of 30 PageID #: 3424




            2. Count IV–Selective Enforcement

        John’s remaining sex discrimination claim rests on his assertion that Brown

  selectively enforced the Code and disciplinary procedure in the Sally investigation.9

  ECF No. 21 ¶¶ 255-271. He alleges that Brown was “on the alert and willing” to bring

  disciplinary action against male students accused by female students, but not against

  female students accused by male students. Id. ¶¶ 259-60. Brown moves for summary

  judgment on this Count for want of a female comparator. ECF No. 73 at 20-21.

        A selective enforcement claim “asserts that, regardless of the student’s guilt or

  innocence, the severity of the penalty and/or the decision to initiate the proceeding

  was affected by the student’s gender.” Haidak, 933 F.3d at 75 (citing Yusuf, 35 F.3d

  at 715). A comparator is necessary to prevail on a selective enforcement claim. Id.

  A comparator must be “similarly situated in material respects.” Perkins v. Brigham

  & Women’s Hosp., 78 F.3d 747, 751 (1st Cir. 1996). To determine whether the

  circumstances are similarly situated, “[t]he test is whether a prudent person, looking

  objectively at the incidents, would think them roughly equivalent and the

  protagonists similarly situated . . . Exact correlation is neither likely nor necessary,

  but the cases must be fair congeners. In other words, apples should be compared to

  apples.” Dartmouth Review v. Dartmouth Coll., 889 F.2d 13, 19 (1st Cir. 1989).

        As potential comparators, John puts forward Sally, the “two or three” women

  sitting on the campus green John pointed out to Dean Suarez while walking to CAPS




        9 John made a similar claim about the Jane investigation, but the Court
  dismissed it as untimely. ECF No. 29 at 14.
                                            19
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 20 of 30 PageID #: 3425




  with whom he had “hooked up,” and Jane. ECF No. 21 ¶¶ 257-58; ECF No. 67 at 39.

  The Court can quickly dispose of the first two suggestions. A prudent person would

  not view John’s and Sally’s circumstances as equivalent. John did not claim that

  Sally sexually assaulted him and did not file a complaint or seek an investigation

  against her; there was no conflicting claim and counterclaim of sexual assault. ECF

  No. 74 ¶ 5. And there is no reliable evidence in the record of the “two or three” women

  John identified on the campus green.       ECF No. 70 ¶¶ 110-134.      Despite John’s

  assertion that he feared that they too could lodge Title IX complaints against him,

  there is no evidence that these women are “protagonists similarly situated” to John

  such that a jury would be left speculating about their circumstances. Dartmouth

  Review, 889 F.2d at 19.

        That leaves Jane as the only possible comparator. Despite this Court noting

  at the 12(b)(6) stage that the evidence could prove that John and Jane were similarly

  situated (ECF No. 29 at 19-20), it is no longer tenable to so hold given the First

  Circuit’s ruling in Haidak. See 933 F.3d at 75. In Haidak, a female student lodged a

  sexual assault complaint against a male student, which the university investigated.

  Id. at 61-63. The male student in turn accused the female student of assault and

  misconduct, but the university did not investigate her. Id. at 63. The First Circuit

  determined that the two students were not similarly situated because the female

  student affirmatively contacted university administrators to lodge her complaint,

  while the male student’s accusations “came second in time and arose only

  defensively.” Id. at 74.



                                            20
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 21 of 30 PageID #: 3426




        Jane lodged her complaint with Brown first. ECF No. 70 ¶ 28. Upon learning

  Jane had complained against him, John accused Jane in his defense, but did not lodge

  a formal complaint against her. Id. ¶¶ 32-35. Because John’s counterclaim against

  Jane “came second in time and arose only defensively,” John and Jane are not

  similarly situated so are not comparators for purposes of this selective enforcement

  claim. See Haidak, 933 F.3d at 74. John therefore has not presented apples to

  compare with apples; he has presented “two persimmons and a pear.” Conward v.

  Cambridge Sch. Comm., 171 F.3d 12, 21 (1st Cir. 1999).          Thus, his selective

  enforcement claim cannot be sustained as a matter of law, and this Court GRANTS

  Brown’s Motion for Summary Judgment on Count IV.

        B. Count V and XII–Race Discrimination

        John describes the environment at Brown as one that is steeped in

  institutional and societal racism—particularly toward African American male

  athletes. ECF No. 67 at 3.   John alleges that Brown discriminated against him in

  violation of 42 U.S.C. § 2000d et seq. and 42 § U.S.C. 198110 by preventing him, an

  African American male, from exercising his rights and privileges under the Code of

  Conduct and because Dean Suarez allegedly referred to John using racially charged

  language while talking with his lacrosse coach. ECF No. 21 ¶¶ 81, 287.

        Because obvious evidence of intentional discrimination to establish as claim

  under either statute is often hard to come by, “courts have crafted a burden-shifting



        10  Although John brings race discrimination claims under two separate
  statutes, these claims “hinge upon identical legal standards.” Conward, 171 F.3d at
  18.
                                           21
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 22 of 30 PageID #: 3427




  framework to be used in cases where direct evidence of intentional discrimination is

  lacking.” Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 255-56 (1981); see

  also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–05 (1973). “Under this

  framework, the initial burden is on the plaintiff, who must make a prima facie

  showing of discrimination.” Sanchez v. P. R. Oil Co., 37 F.3d 712, 718–19 (1st Cir.

  1994).

           A plaintiff proves a prima facie showing that (1) the defendant discriminated

  against him on the basis of race; see, e.g., Guardians Ass’n v. Civil Serv. Comm’n, 463

  U.S. 582, 602–03 (1983); (2) the alleged discrimination must be intentional,

  Alexander v. Sandoval, 532 U.S. 275, 280 (2001); and (3) the discrimination must be

  a “but-for” cause of the defendant’s actions. Comcast Corp. v. Nat’l Ass’n of African

  Am.-Owned Media, 140 S. Ct. 1009, 1014-15 (2020) (only applying to 42 U.S.C. § 1981

  claims). Once a prima facie case is proven, Brown must then articulate a legitimate

  and nondiscriminatory reason for its actions. Burdine, 450 U.S. at 254–55. John

  must then show, by a preponderance of the evidence, that Brown’s proffered reason

  is pretext for discrimination. Id.

           Brown argues that John fails to make a prima facie case for racial

  discrimination, but, even if he did, Brown argues that it has provided a legitimate

  nondiscriminatory, non-pretextual, motive for its actions so that John’s claim fails.

  ECF No. 73 at 26. Neither party disputes that John, as an African American man, is

  a member of a racial minority and protected class. ECF No. 74 ¶¶ 1, 2. At issue is




                                             22
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 23 of 30 PageID #: 3428




  whether Brown racially discriminated, if it had the intent to do so, and the

  discrimination was a cause of Brown’s actions.

        The Court declined to dismiss John’s race discrimination claim based on his

  allegation that his mother told him that Coach Tiffany told her that Dean Suarez

  used a racially charged term, “boy,” when referring to him. ECF No. 21 ¶¶ 81, 287.

  Discovery did not bear this comment out; John’s mother stated in her deposition that

  she did not recall such a comment, and Dean Suarez affirmed in her deposition that

  she did not say it and does not use the word “boy” because she finds it personally

  offensive and demeaning. Id. ¶¶ 67-72. The furthest John’s mother would go in

  recounting her conversation with Coach Tiffany was to say that he told her that

  Brown and Dean Suarez “had it out for” her son.

        Setting that unproven allegation aside, John points the Court to articles

  discussing potential trends of racial disparities in Title IX disciplinary cases (ECF

  No. 70-9) and to a conversation his father had with Dean Castillo-Appollonio about

  implicit biases. ECF No. 70 ¶¶ 15, 16. While these materials are noteworthy, and

  the Court acknowledges the presence of implicit bias in our country—this reality

  alone does not support an inference of Brown’s intent to discriminate against John

  based on his race. Because no evidence connects any of Brown’s actions to John’s

  race, John fails to make out a sufficient prima facie case for race discrimination under

  either Title VI or § 1981.

        Even if John could make out a successful prima facie case, Brown has

  articulated legitimate, nondiscriminatory, reasons for its actions. Dean Castillo-



                                            23
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 24 of 30 PageID #: 3429




  Appollonio and Ms. Norris did not provide him support to file a complaint against

  Jane because, based on their interactions with him, they did not believe he wished to

  file one. ECF No. 71 ¶¶ 27, 35-38, 79. John essentially confirmed this when he

  testified that he was satisfied with the outcome of Brown’s investigation and decided

  not to appeal. ECF No. 61-6 at 36-38 (“I was really good with that. You know,

  honestly, at that point no problem with the school”). Brown changed the MNCO to a

  unilateral no-contact order not because John is African American, but because Brown

  updated its Title IX policies during the 2015-2016 school year—not racially based

  discrimination against John. ECF No. 71 ¶¶ 233-235. Finally, Brown did not force

  John to take a year off after the second investigation. John decided to take a medical

  leave prior to his meeting at CAPS to take care of his health and well-being; the fact

  that the Brown deans encouraged that decision does not suggest a racial bias. Id.

  ¶¶ 212-214.

        “Even in cases where elusive concepts such as motive or intent are at issue,

  summary judgment may be appropriate if the nonmoving party rests merely upon

  conclusory allegations, improbable inferences, and unsupported speculation.”

  Medina–Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990). There is

  no evidence beyond generalizations and perceptions showing that Brown’s reasons

  were a mere pretext for discriminatory animus, and thus cannot sustain his

  discrimination claims. Because the Court finds that John’s race discrimination case

  relies only on speculation, his racial discrimination claims cannot survive summary




                                           24
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 25 of 30 PageID #: 3430




  judgment. The Court GRANTS Brown’s Motion for Summary Judgment on Counts

  V and XII.

        C. Counts VI and VII–RICRA

        John brings analogous state law claims for sex and race discrimination under

  RICRA. R.I. Gen. Laws § 41-112-1. Because the Court looks to federal law in

  construing analogous civil rights statutes in assessing discrimination claims under

  RICRA, see Colman v. Faucher, 128 F. Supp. 3d 487, 491 n.8 (D.R.I. 2015), and given

  this Court’s decision to grant Brown’s Motion for Summary Judgment on John’s Title

  IX, Title VI, and § 1981 claims, the Court GRANTS Brown’s Motion for Summary

  Judgment on Counts VI and VII for the same reasons.

        D. Count IX–Intentional Infliction of Emotional Distress (“IIED”)

        John’s next claim against Brown is for IIED. At the motion to dismiss phase,

  the Court limited this claim to events on or after May 4, 2014, identifying one such

  incident that could, if proven, lead a jury to find he made his claim. ECF No. 29 at 23-

  25. The Court held John’s allegation that Dean Suarez referred to him as “boy” in

  her conversation with his coach could support a claim that Brown intentionally

  targeted him for the second Title IX investigation based on his race and that such

  intentional conduct could inflict actionable emotional distress. Id. at 24. Brown

  moves for summary judgment.

        To avoid summary judgment on this claim, John must show “(1) that the

  conduct [was] intentional or in reckless disregard of the probability of causing

  emotional distress, (2) the conduct [was] extreme and outrageous, (3) there [was] a



                                            25
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 26 of 30 PageID #: 3431




  causal connection between the wrongful conduct and the emotional distress, and (4)

  the emotional distress in question [was] severe.” Champlin v. Wash. Tr. Co. of

  Westerly, 478 A.2d 985, 989 (R.I. 1984). The conduct required to state an IIED claim

  in Rhode Island must be “so outrageous in character, and so extreme in degree, as to

  go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

  intolerable in a civilized community.” Hoffman v. Davenport-Metcalf, 851 A.2d 1083,

  1090 (R.I. 2004) (emphasis deleted) (quoting Jalowy v. Friendly Home, Inc., 818 A.2d

  698, 707 (R.I. 2003)). This is a “very high standard.” Id.

        Surely, a dean making a racially charged comment about an African American

  student in the context of a sexual assault allegation would be extreme and outrageous

  such that a jury could find that Brown intentionally inflicted emotional distress on

  John. However, as noted, the evidence did not bear this allegation out. His mother,

  who John alleged was told that Dean Suarez made the comment by Coach Tiffany,

  did not affirm this at her deposition. John presented no evidence that Dean Suarez

  made this comment in the face of her absolute denial.

        In arguing against summary judgment, John goes beyond the Dean’s alleged

  comment and invokes many incidents as evidence that Brown’s conduct was extreme

  and outrageous. He argues that Brown led him to believe that the entire second

  investigation was ongoing over the summer, causing John extreme emotional

  distress. John became depressed after returning to school, causing his grades to

  suffer, and leading to a suicide attempt. He argues that Brown’s handling of the

  October meeting held after the hospital released him—including threatening him



                                            26
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 27 of 30 PageID #: 3432




  with new charges for smoking marijuana, damaging a car, and violating the no-

  contact-order—caused his severe emotional distress, and led him to leave school for

  the year.

        Student disciplinary investigations and the face-to-face meetings no doubt

  could cause a wide range of emotional distress. Universities must strike a balance

  between taking allegations of sexual assault seriously, investigating those fully and

  in accordance with school policies, and ensuring that the student accused is treated

  with fairness and dignity. Courts must be “chary about interfering with academic

  and disciplinary decisions made by private colleges and universities.” Schaer v.

  Brandeis University, 432 Mass. 474, 478 (Mass. 2000) (quotation and citations

  omitted). Brown would have violated its own policies if it did not pursue the second

  investigation into Sally’s complaint. Brown defends its handling of the October

  meeting, acknowledging that while it was contentious, anything said or done cannot

  be causally linked to John’s distress because he and his mother had decided before

  the meeting that he should take a leave from Brown to address his physical and

  mental health.    While the second investigation understandably impacted John

  negatively, there is no evidence that would allow a jury to reasonably conclude that

  Brown’s conduct was so outrageous or so extreme so atrocious to be “utterly

  intolerable in a civilized community.” Hoffman v. Davenport-Metcalf, 851 A.2d 1083,

  1090 (R.I. 2004) (emphasis deleted) (quoting Jalowy v. Friendly Home, Inc., 818 A.2d

  698, 707 (R.I. 2003)). For these reasons, John’s claim for IIED fails, and the Court

  GRANTS Brown’s Motion for Summary Judgment on Count IX.



                                           27
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 28 of 30 PageID #: 3433




        E. Count X and XI–Breach of Contract and Breach of the Covenant of Good
           Faith and Fair Dealing

        John alleged that Brown breached its contracts and, along with them, the

  covenant of good faith and fair dealing, many times. After reviewing the complaint

  and motion to dismiss, the Court found that John adequately pled one alleged breach

  in which Brown ordered John separated from campus pending the outcome of the

  investigation of Sally’s complaint—when John did not meet the criteria for separation

  under the Code because he did not “pose a danger to [himself] or the immediate well-

  being of the University community.” ECF No. 22-2 at 10. The Court will address the

  breach of contract claim and motion thereon first.

        In its defense of issuing the order, Brown cites Sally’s testimony that she felt

  uncomfortable around John and notes that she requested a no-contact order. ECF

  No. 74 ¶ 174; ECF No. 61-18 at 4 (“I believe that this individual is dangerous.”).

  Brown also notes that the separation order did not impact John’s education or athletic

  career at Brown because it was only in effect during the summer of 2014 when he was

  home in California. In support of his claim, John asserts that he was not a danger to

  himself or the community, intimating that Brown latched onto Sally’s complaint

  because it wanted to get rid of him.

        “[A] student and private university relationship is essentially contractual in

  nature, but [courts] recognize that the relationship has unique qualities, and thus

  does not require strict adherence to contract law.” Gorman v. St. Raphael Acad., 853

  A.2d 28, 34 (R.I. 2004). In light of these unique qualities, courts “must construe them

  in a manner that leaves the school administration broad discretion to meet its

                                            28
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 29 of 30 PageID #: 3434




  educational and doctrinal responsibilities. Courts have recognized that implicit in an

  educational contract is the right to modify disciplinary and academic rules and

  regulations.” Id.; see, e.g., Mahavongsanan v. Hall, 529 F.2d 448, 450 (5th Cir. 1976)

  (“[i]mplicit in the student’s contract * * * is the student’s agreement to comply with

  the university’s rules and regulations, which the university clearly is entitled to

  modify so as to properly exercise its educational responsibility”).

        There is no breach of contract here. Brown had to consider Sally’s complaint

  and act when she expressed concerns for her well-being. And Brown’s decision to

  enter an interim suspension order against John did not take effect until after he

  finished the semester and it was vacated in August 2014 before he returned to

  campus so had no significant damaging effect on his academic or athletic career. The

  contention that the separation order was a cloud hanging over his head during the

  summer does not rise to the level of a material breach of contract. The Court thus

  finds that the issuance of the separation order could not constitute a breach of

  contract. The Court GRANTS Brown’s Motion for Summary Judgment on Count X.

        Because John’s breach of the covenant of good faith and fair dealing claim rises

  with his breach of contract claim, it falls with it as well. Hord Corp. v. Polymer

  Research Corp. of Am., 275 F. Supp. 2d 229, 237 (D.R.I. 2003). The Court GRANTS

  Brown’s Motion for Summary Judgment on Count XI.

        IV.    CONCLUSION

        While John’s case has highlighted the reality that navigating the academic and

  social waters of a college environment can be dangerous, the storms are not always



                                            29
Case 1:17-cv-00191-JJM-LDA Document 81 Filed 09/24/20 Page 30 of 30 PageID #: 3435




  caused by gales of discrimination. Sadly, for John, a claim of misconduct in his first

  month at Brown, which he denies, seems to have followed him through his time at

  Brown. Despite the treacherous waves folks encounter during their voyage through

  college, John successfully played four years Division I lacrosse, graduated from an

  Ivy League college, and has a good start on his career. While John believes that

  Brown subjected him to actionable racial and gender bias, the undisputed evidence

  in the record does not support his legal claims.

        The Court GRANTS Brown’s Motion for Summary Judgment on all counts.

  ECF No. 59.11 The case is DISMISSED.

  IT IS SO ORDERED.



  s/John J. McConnell, Jr.
  _________________________________
  John J. McConnell, Jr.
  Chief Judge
  United States District Court

  September 24, 2020




        11 The Court also DENIES AS MOOT, Brown’s Motion to Strike Plaintiff's
  Future Damages Claim Through the Year 2060 and Exclude the Testimony of Lee E.
  Miller. ECF No. 62.
                                            30
